ACCEPTED
                                                                                           01-15-00596-CV
                                                                                FIRST COURT OF APPEALS
                                                                                        HOUSTON, TEXAS
                                                                                     7/14/2015 11:38:40 AM
                                                                                     CHRISTOPHER PRINE
                                                                                                    CLERK




                                                                         FILED IN
                                                                  1st COURT OF APPEALS
GEORGE W. VIE III                                                     HOUSTON, TEXAS
PARTNER                                                           7/14/2015 11:38:40 AM
gvie@millsshirley.com
                                                                  CHRISTOPHER A. PRINE
Direct Dial (409) 761-4032 or                                              Clerk
(713) 571-4232

                                     July 14, 2015

Re:     Case No. 01-15-00596-CV; Joseph Elmer Baca v. Pedro Sanchez Jr.
        Individually and d/b/a Point 2 Point Towing– In the First Court of Appeals,
        Houston, Texas;
        Trial Court Case No. 2014-48289


Christopher A. Prine
Clerk, First Court of Appeals
Harris County 1910 Courthouse
301 Fannin, Suite 208
Houston, TX 77002-2066

Dear Mr. Prine:

       Pursuant to Rule 6.1(c) of the Texas Rules of Appellate Procedure, this letter
is notice of my appearance as lead counsel representing Appellee Pedro Sanchez Jr.
Individually and d/b/a Point 2 Point Towing. Please note my representation as
lead attorney on the Court’s docket.

        By copy of this letter, Appellant’s counsel is notified of my appearance.
Page 2
Letter to Clerk, First Court of Appeals
July 14, 2015



                                          Mills Shirley L.L.P.

                                          By: /s/ George W. Vie III

                                          State Bar No. 20579310
                                          2228 Mechanic Street, Suite 400
                                          Galveston, Texas 77550
                                          Tel: 713.571.4232
                                          Fax: 713.893.6095
                                          gvie@millsshirley.com
cc:

Via e-service:

Jack Todd Ivey
Ivey Law Firm, P.C.
11111 Katy Freeway, Suite 580
Houston, Texas 77079
jti@iveylawfirm.com


Wade Williams
Lewis & Williams, L.L.P.
1014 Hercules Avenue
Houston, Texas 77058
wwilliams@lewisandwilliams.com

4815-8001-8725, v. 1